Citation Nr: 0816344	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  04-43 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for diabetes mellitus, type II.

2.  Entitlement to a compensable rating for erectile 
dysfunction.

3.  Entitlement to an initial compensable rating for diabetic 
neuropathy of the right lower extremity.

4.  Entitlement to an initial compensable rating for diabetic 
neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1964 to May 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating actions by the St. Petersburg, Florida 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that granted the veteran's claim for service connection 
for diabetes mellitus, type II associated with herbicide 
exposure and assigned a 20 percent evaluation.  In November 
2002, the veteran filed a claim for peripheral neuropathy 
associated with diabetes mellitus, type II.  A January 2003 
rating decision denied service connection for diabetic 
neuropathy and for an increased disability rating for 
diabetes mellitus.  The veteran filed a Notice of 
Disagreement in May 2003 and a Statement of the Case (SOC) 
was issued in December 2004.  The veteran filed a substantive 
appeal to the Board in December 2004.  In a subsequent rating 
decision in March 2005, the RO granted service connection for 
mild diabetic neuropathy, bilateral lower extremities with 
noncompensable evaluations effective December 2, 2004 and 
incorporated each into the veteran's disability of diabetes 
mellitus, type II.  In the same decision, the RO also granted 
entitlement to special monthly compensation based on loss of 
use of a creative organ effective January 25, 2005.  The 
determination regarding erectile dysfunction was subsequently 
incorporated into the rating assigned for diabetes mellitus, 
type II.  

While it is unclear whether the issue of a separate rating 
for erectile dysfunction is on appeal, the RO has treated the 
issue as on appeal for several years.  Therefore, the Board 
will take jurisdiction over this issue in view of the fact 
that the veteran has relied on the impression that such issue 
is on appeal.

The Board notes the veteran requested a hearing before a 
member of the Board at a local RO; however, he did not appear 
for his scheduled hearing in February 2008 and did not offer 
an explanation for his failure to appear.  Accordingly, the 
Board will proceed with a decision on the merits of the 
claim.  See 38 C.F.R. § 20.704(d) (2007).  

The Board also notes the veteran was granted a total 
disability rating based upon individual unemployability 
(TDIU) in a January 2008 rating decision.


FINDINGS OF FACT

1.  The service-connected diabetes mellitus is shown to 
require treatment with insulin and restricted diet, but does 
not require regulation of activities.

2.  The veteran's erectile dysfunction is manifested by 
impotency, but not by visible deformity of the penis.

3.  The veteran's diabetic neuropathy of the right lower 
extremity is manifested by no more than mild incomplete 
paralysis.

4.  The veteran's diabetic neuropathy of the left lower 
extremity is manifested by no more than mild incomplete 
paralysis.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 20 percent for service-connected diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.119 including Diagnostic Code 7913 (2007).

2.  The criteria for the assignment of an initial compensable 
evaluation for erectile dysfunction have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.115b, 
Diagnostic Code 7522 (2007).

3.  The criteria for an initial 10 percent evaluation for 
diabetic neuropathy of the right lower extremity have been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.124a, Diagnostic Code 8520 (2007).

4.  The criteria for an initial 10 percent evaluation for 
diabetic neuropathy of the left lower extremity have been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.124a, Diagnostic Code 8520 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 39. 

Here, the duty to notify with respect to the increased rating 
claim for diabetes mellitus was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant on September 2005 and March 2006 that fully 
addressed all four notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued on March 22, 2007 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

With regard to the veteran's claim of entitlement to an 
increased initial evaluation for service-connected bilateral 
lower extremity peripheral neuropathy and erectile 
dysfunction, the Board notes that service connection for such 
disorders is recognized as secondary to his service-connected 
diabetes mellitus.  The veteran filed this claim in November 
2002 as an "amendment" to his November 2002 claim for 
increase.  However, the veteran was not provided any 
information and evidence necessary to substantiate the claim 
on a secondary basis until September 2005.  The claim for 
entitlement to service connection for peripheral neuropathy 
was first adjudicated in January 2003 and again in March 
2005.  Such a first element notice error has the natural 
effect of producing prejudice.  See Overton v. Nicholson, 20 
Vet. App. 427, 436 (2006).

Additionally, any VCAA notice error should be presumed 
prejudicial and it is VA's burden to rebut this presumption.  
See Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).  
Lack of prejudicial harm may be shown many other ways by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant.  Id.; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield, 444 F.3d 1328. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. at 41.

In the instant case, the Board finds that the veteran had 
actual knowledge of the evidence necessary to substantiate 
his claim of entitlement to service connection for peripheral 
neuropathy and erectile dysfunction as secondary to service-
connected diabetes mellitus as well as his appeals for 
increased evaluations.  He actively participated in 
presenting medical evidence and statements to support his 
appeal and submitted to multiple VA examinations.

Therefore, the Board concludes that the failure to provide a 
fully VCAA compliant notice on these issues was harmless, and 
proceeding with the adjudication of the veteran's claims of 
entitlement to an increased initial evaluation for peripheral 
neuropathy bilateral lower extremities and an increased 
initial evaluation for erectile dysfunction as secondary to 
diabetes mellitus would not be prejudicial to him.

The Board also notes, pertinent to all of the veteran's 
claims adjudicated herein, a March 2006 letter advised him of 
the evidence and information necessary to establish a 
disability rating and an effective date in accordance with 
Dingess/Hartman, supra.   The veteran's claims were 
readjudicated by the RO subsequent to this notice.  
Therefore, the subsequent readjudication offset any 
prejudicial effect and the veteran submitted new evidence 
subsequent to the notification implying an understanding of 
evidence and information outlined in the letter.  See 
generally Medrano v. Nicholson, 21 Vet App 165 (2007).  

The Board concludes herein that the preponderance of the 
evidence is against the veteran's claim for a higher initial 
evaluation for diabetes mellitus, type II and a higher 
initial evaluation for erectile dysfunction.  The Board is 
granting an increased evaluation for bilateral lower 
extremity peripheral neuropathy.  Any questions as to the 
appropriate effective dates, as appropriate, to be assigned 
are rendered moot.  Therefore, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision with respect to these issues.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) .

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All 
relevant records identified and either submitted or 
authorized to be obtained on his behalf have been associated 
with the claims file and reviewed in conjunction with this 
appeal.  The RO has obtained VA outpatient treatment records 
from the Dublin, Georgia VA Medical Center (VAMC), the 
Decatur, Georgia VAMC, the Atlanta, Georgia VAMC and the 
West-Palm Beach, Florida VAMC.  Social Security 
Administration records were obtained, reviewed and associated 
with the file.  

In this case, the veteran was afforded several VA 
examinations in conjunction with his claims in June 2002, 
January 2005, February 2007 and July 2007.  The Board has 
reviewed the examination reports and finds them adequate to 
render a decision in this matter.  The veteran has not 
alleged any problems or deficiencies with the VA examinations 
afforded to him.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1994).  Hence, no further notice or assistance 
to the veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claims

Disability ratings are intended to compensate for impairment 
in earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007).  Separate 
diagnostic codes identify the various disabilities.  Id.  It 
is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In considering the severity of a disability, it is essential 
to evaluate the entire available medical history of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  Consideration 
of the whole-recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2007); Peyton v. Derwinski, 1 Vet. App. 282 
(1991);  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, as is the case here regarding the peripheral 
neuropathy and erectile dysfunction claims, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

A.  Diabetes Mellitus, Type II 

The veteran's service-connected diabetes mellitus, type II is 
currently rated as 20 percent disabling pursuant to 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2007).  Under this rating 
criteria the maximum 100 percent disability rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).

A 60 percent disability rating would be appropriate for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Id.  A 40 percent disability rating is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities and a 20 percent 
disability rating is warranted for diabetes mellitus 
requiring insulin and restricted diet; or oral hypoglycemic 
agent and restricted diet.  Id.

A note following the criteria indicates that compensable 
complications of diabetes should be rated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.  The RO 
rated the veteran's bilateral lower extremity peripheral 
neuropathy noncompensable; however, because the veteran has 
appealed the evaluations, the Board will undertake a review 
of the evaluations de novo in a separate section below.  

The veteran's VA medical records regarding his diabetes 
mellitus, type II are thorough and detailed.  It is clear 
from the record, and VA has acknowledged in previous rating 
decisions, that the veteran requires an insulin agent to 
regulate his diabetes and that he is on a restricted diet due 
to his diabetes.  The threshold question in this appeal for a 
higher rating is whether there is a showing that the 
veteran's activities are regulated as part of the medical 
treatment prescribed for his diabetes.

VA treatment records on file contain numerous references to 
prescribed treatments for the veteran's diabetes mellitus, 
type II.  A June 2002 VA examination reported no episodes of 
ketoacidosis and no reported hospitalizations required.  The 
veteran's diet was reported controlled and he was taking 
daily insulin.  The diagnosis was diabetes with no visual, 
cardiac, vascular, nephrologic or neurologic complications.  
A February 2004 treatment note encouraged the veteran to 
start exercising.  Treatment notes dated from June 2004 
through October 2004 also encouraged activity, weight loss, 
diet management and showed an increase in the veteran's 
insulin.  

A January 2005 VA examination report revealed the veteran's 
treatment regimen included insulin NPH 46 units in the 
morning, 28 units in the evening; regular insulin 12 units in 
the morning, 12 units in the evening and 8 mgs of avandia in 
the morning.  The veteran reported to the examiner that he 
had not been placed on any activity restrictions by his 
primary care physician and that he had been exercising but 
had recent difficulty due to prior podiatric problems with 
hammertoes and calluses and prior foot surgery.  The veteran 
reported difficulty with erectile dysfunction and states that 
he had very little sexual intercourse.  He indicated he was 
not on medication for the problem.  The examiner diagnosed 
the veteran with diabetes mellitus, insulin dependent on a 
hypoglycemic agent and restricted diet.  The examiner stated 
the veteran had multiple episodes of hypoglycemia as 
evidenced by low blood glucose levels on the examination's 
associated lab reports and prior reports of abnormally low 
levels requiring treatment.  The examiner also noted 
complications including erectile dysfunction and neuropathy 
but stated there was no evidence by history or examination of 
peripheral vascular disease.

A June 2006 physician's statement noted the veteran was 
diagnosed with diabetes mellitus requiring insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet.  The physician also noted cardiovascular and 
neurological complications that were directly due to the 
diabetes.  

Finally, a February 2007 diabetes mellitus VA Examination 
noted that veteran was diagnosed with cardiovascular disease, 
peripheral neuropathy and erectile dysfunction as related to 
his diabetes mellitus.   Physical examination of the veteran 
revealed a normal penis with an absence of ejaculation the 
examiner attributed to the diabetes.   In the examination 
report, the examiner explicitly stated there are no effects 
or restrictions placed on the veteran's daily activities as a 
result of his diabetes mellitus.  Most recently, during a 
July 2007 VA examination, the veteran reported that he walks 
50 minutes a day three times a week.

As indicated in the evidence discussed above, although the 
treatment of the veteran's diabetes mellitus requires insulin 
and controlled diet, it does not require the regulation of 
activities.  To the contrary, the veteran's physicians have 
explicitly encouraged the veteran to engage in exercise.  Nor 
to the records show, or does the veteran claim ketoacidosis 
or hypoglycemic reactions requiring hospitalizations one or 
monthly visits to a diabetic care provider.  In the absence 
of confirmed regulation of activities due to type II diabetes 
mellitus, or such symptoms as episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
the Board finds no basis for an evaluation in excess of 20 
percent under Diagnostic Code 7913.  The objective findings 
and subjective symptoms noted in this case are fully 
consistent with the assigned 20 percent evaluation.

The Board notes that the veteran is in receipt of service-
connection and separate evaluations are in effect for certain 
complications for diabetes mellitus, namely: hypertension; 
pseudoaphakia, right eye and mild cataract, left eye with 
glaucoma.  The veteran has not disagreed with the evaluations 
assigned to those disabilities and those evaluations are not 
before the Board at this time.  The veteran's bilateral lower 
extremity peripheral neuropathy and erectile dysfunction were 
initially rated separately as noncompensable; however, in the 
March 2005 SSOC the two disabilities were combined into the 
veteran's diabetes mellitus evaluation.  

The Board has considered whether staged ratings under Hart, 
supra, are appropriate for the veteran's service-connected 
diabetes mellitus; however, the Board finds that the 
veteran's symptomatology has been stable throughout the 
appeal period.  The veteran has not been prescribed 
regulation of activities at any time during the appeal 
period.  As such, a staged rating is not proper.  

The Board has also considered the applicability of the 
benefit-of-the-doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim for an increased 
initial rating for diabetes mellitus.  Therefore, the benefit 
of the doubt doctrine is not applicable in the instant appeal 
and his initial rating claim must be denied.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

B.	Erectile Dysfunction

The veteran's impotence (erectile dysfunction) is rated 
analogously under Diagnostic Code 7522 for "deformity of the 
penis with loss of erectile power."  38 C.F.R. § 4.115b 
(2007).  A 20 percent evaluation is the only rating 
assignable under this diagnostic code.  Id.

In every instance where the schedule does not provide a 
compensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2007).

In order to be assigned a 20 percent evaluation, two distinct 
elements are required: the veteran must have a penile 
deformity and the loss of erectile power.  38 C.F.R. § 
4.115b, Diagnostic Code 7522 (2007).

Upon a review of the record, the Board finds that the veteran 
is not entitled to an initial compensable rating for erectile 
dysfunction.  Such disability is manifested by impotency 
without visible deformity of the penis.  The veteran's 
reported impotence however has not been accompanied by the 
required objective examination findings of deformity, and an 
examination of the genitalia from February 2007 was within 
normal limits.  This disorder thus warrants no further 
consideration as a basis for an increased evaluation under 
Code 7913 or for a separate compensable evaluation under 38 
C.F.R. § 4.115b, Diagnostic Code 7522, under which a 20 
percent evaluation is assigned for deformity of the penis 
with loss of erectile power.  The veteran was awarded special 
monthly compensation for loss of use of a creative organ in a 
March 2005 rating decision.

The Board has considered whether a staged rating under 
Fenderson, supra, is appropriate for the veteran's service-
connected erectile dysfunction; however, the Board finds that 
the veteran's symptomatology has been stable throughout the 
appeal period and there has been no evidence of penile 
deformity throughout the appeal period which would warrant a 
staged rating.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for a higher initial rating, that 
doctrine is not applicable.  Gilbert, 1 Vet. App. 49, 53-56 
(1990).

C. Lower extremity diabetic neuropathy

The veteran contends that his diabetic neuropathy of the left 
and right lower extremities is more severe than the current 
ratings reflect.  For both right and left lower extremity 
diabetic neuropathy, the RO assigned noncompensable initial 
evaluations.  Potentially relevant diagnostic codes to rate 
the neurologic manifestations are located at 38 C.F.R. § 
4.124a.  

In regard to peripheral nerve (sciatic nerve) injuries, a 10 
percent evaluation requires mild incomplete paralysis.  A 20 
percent evaluation requires moderate incomplete paralysis.  A 
40 percent evaluation requires moderately severe incomplete 
paralysis.  A 60 percent rating requires severe incomplete 
paralysis.  An 80 percent evaluation requires complete 
paralysis.  When there is complete paralysis the foot dangles 
and drops, no active movement of the muscles below the knee 
is possible, and flexion of the knee is weakened or (very 
rarely) lost.  38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic 
Codes 8520, 8620, 8720 (2007).

For such other nerves as the external popliteal nerve (common 
peroneal), internal popliteal nerve (tibial), and anterior 
crural nerve (femoral), incomplete paralysis warrants a 10 
percent rating when mild, 20 percent rating when moderate, 
and 30 percent rating when severe. 38 C.F.R. § 4.124a, 
Diagnostic Codes 8521, 8524, 8526 (2007).  The posterior 
tibial nerve is evaluated as 10 percent disabling for either 
mild or moderate incomplete paralysis, and as 20 percent 
disabling for severe incomplete paralysis.  38 C.F.R. § 
4.124a, Diagnostic Code 8525 (2007).

Moderate incomplete paralysis is required for a compensable 
(10 percent) rating for the musculocutaneous nerve 
(superficial peroneal) and anterior tibial nerve (deep 
peroneal).  38 C.F.R. § 4.124a, Diagnostic Codes 8522, 8523 
(2007).  Severe to complete paralysis is required for a 
compensable (10 percent) rating for the internal saphenous 
nerve, obturator nerve, external cutaneous nerve of the 
thigh, and ilio-inguinal nerve.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8527, 8528, 8529, 8530 (2007).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis given with each nerve, whether the less 
than total paralysis is due to the varied level of the nerve 
lesion or to partial nerve regeneration. When the involvement 
is wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a (2007)

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.

Throughout the appeal period there has been no objective 
medical evidence of: moderate incomplete paralysis of the 
external popliteal nerve (diagnostic code 8521); moderate 
incomplete paralysis of the musculocutanous nerve (diagnostic 
code 8522); moderate incomplete paralysis of the anterior 
tibial nerve (diagnostic code 8523); moderate incomplete 
paralysis of the internal popliteal nerve (diagnostic code 
8524); moderate incomplete paralysis of the posterior tibial 
nerve (diagnostic code 8525); or moderate incomplete 
paralysis of the anterior crural nerve (diagnostic code 
8526). 38 C.F.R. § 4.124a (2007).

During a June 2002 VA examination the veteran reported 
neurological symptoms including bilateral sharp and dull pain 
to his feet and toes.  No ulcerations were noted.  The 
examiner stated he was unable to elicit deep tendon reflexes 
bilaterally at the knees or ankles and the veteran's feet had 
pedal pulses 2+.  No bladder or bowel functional impairment 
was noted.  No sensory loss was noted was noted in the legs 
or feet.  The examiner diagnosed the veteran with diabetes 
with no visual, cardiac, vascular, nephrologic or neurologic 
complications.  The veteran told the examiner that he had 
been experiencing a "pins and needles sensation" in his 
right leg prior to his second of two back surgeries (one in 
1997 and one in 1998); however, he specifically denied any 
effect of his back surgeries from his surgeries on his leg 
symptoms.  The veteran denied radiating pain from his back 
into his legs.  The veteran exhibited "absent" tactile and 
pin responses and "hesitant, delayed responses" to toe 
position sense in the right foot.  The examiner noted his 
left leg and foot sensory responses were was normal to touch, 
pin and position tests.   The examiner opined that the 
veteran's diabetic neuropathy was manifested only by absent 
deep tendon reflexes in the lower extremities and could not 
determine the origin of the veteran's radiculopathy because 
of his other foot problems.  The examiner actually opined 
that it was less likely as not there was a relationship 
between the veteran's diabetes and the selective right foot 
numbness.

A February 2004 treatment note included a diabetic foot 
examination which revealed claw toes of some of the toes and 
darkened nails.  The left posterior tibial was difficult to 
palpate, but the examiner reported that other pulses were 
easily palpable.  Regarding the veteran's peripheral 
neuropathy, the veteran was encouraged check his feet daily.

A December 2004 podiatry treatment note states the veteran 
has peripheral neuropathy related to his diabetes and the 
pedal pulses are palpable, but they are weak to moderate 
bilaterally indicating that the veteran has mild peripheral 
vascular disease.  This is the first diagnosis of the 
condition of record. 

A January 2005 VA Peripheral Nerves Exam revealed  a reported 
history of normal sensation in the veteran's legs and feet on 
exams in 2000 and 2001 but that according to a June 2002 VA 
examination, he had pins and needles sensation in the right 
leg prior to a back surgery.  That examination noted absent 
deep tendon reflexes in both knees and ankles but no sensory 
loss in his legs or feet.  He reported pain in his lower back 
and right back but denied radiation of the back pain into his 
legs.  The veteran had normal gait and posture and could 
stand without straining or pushing.  Deep tendon reflexes 
were absent from knees and ankles with reinforcement.  The 
examiner noted that he maps out a peroneal nerve or L-5 
distribution numbness in is right lower leg and foot and the 
veteran stated this originated in the late 1980s or early 
1990s.  Sensory examination revealed normal touch, pin and 
position sense responses in the left leg and foot; absent 
tactile and pin responses and hesitant delayed responses to 
toe position sense in the right foot.  The examiner diagnosed 
mild diabetic neuropathy manifested only by absent deep 
tendon reflexes in the lower extremities.  The examiner 
concluded he was unable to establish the origin of the 
radiculopathy versus sensory peroneal neuropathy in the right 
foot due to the veteran's other foot problems; however he 
stated it was less likely as not there is a relationship 
between the veteran's diabetes and the selective right foot 
numbness.  

Also related to the veteran's peripheral neuropathy, a March 
2005 VA Spine examiner concluded with a reasonable degree of 
medical certainty that the lumbar spine condition that the 
veteran has does not contribute to the right lower extremity 
neuropathy and that it is less likely than not that the two 
are connected.   A June 2005 treatment note indicated there 
was no change in the veteran's peripheral neuropathy 
symptoms.

Treatment notes in January 2006 show the veteran complained 
of swelling both feet, particularly the right foot.  The pain 
was described as aching, throbbing and burning on the top of 
both feet.  He was diagnosed with diabetes mellitus with 
neuropathy.  Increased swelling was noted to the right 
forefoot area with pain to the metatarsophalangeal joints as 
well as the forefoot in general and the veteran continued to 
have a negative sensation response to the Semmes-Weinstein 
monofilament.  

A June 2006 physician's statement noted neurological 
complications that were directly due to the diabetes.  
Treatment notes dated in July and August 2006 noted 
polyneuropathy in diabetes as well as unspecified neuralgia, 
neuritis and radiculitis.  The veteran complained of numbness 
in both feet in October 2006.  The associated treatment note 
remarked the veteran had peripheral neuropathy as well as 
pedal edema secondary to degenerative joint disease, previous 
trauma and contributed by rosiglitazone.  Pedal edema at 1+ 
right greater than left was recorded with palpable pedal 
pulses.  Sensations were noted as intact.  

A February 2007 diabetes mellitus VA Examination noted 
several extremity abnormalities related to the veteran's 
diabetes mellitus.  The veteran told the examiner that he has 
had shooting pains in his feet that have gotten progressively 
worse since 2000.  Bilateral trophic changes (absent hair) 
were noted on the lower right and left extremities of the 
veteran as well as "cool" temperature.  Decreased dorsalis 
pedis pulse and posterior tibial pulse was noted on each 
lower right and left side as well.  Deep tendon reflexes were 
recorded as 2+ for both right and left-sided patellar and 
Achilles reflexes.   No motor or sensory loss was noted.  
Mild edema was present.  The veteran was diagnosed with 
diabetes and cardiovascular disease as a related condition.  
The examiner also diagnosed the veteran with peripheral 
neuropathy as related to the diabetes mellitus.

The July 2007 VA examination report revealed the veteran's 
complaints of plantar surface pain at the top of the 
veteran's toes to the dorsal surface.  The dorsalis pedis and 
posterior tibial pulses were noted as normal.  Ankle brachial 
index was 1.15 in the left lower extremity and 1.6 in the 
right lower extremity and the examiner opined that there was 
no peripheral artery disease.  The veteran's ankles were 
swollen and he reported shooting pains, mostly while at rest.  
He reported burning sensations on both feet and edema was 
noted.  No ulcerations were noted and the temperature of the 
veteran's extremities was noted as normal; however, bilateral 
trophic changes (absent hair) were still present.   

As noted above, the veteran has reported that his neuropathy 
of the lower extremities has manifested through numbness, 
swelling and pain and progressively worsened over the years.  
Objective examination findings include an absence of hair 
growth, temperature changes and decreased pedis pulses 
(although this was not noted on the July 2007 VA exam) .  
Findings as to edema have been very variable; however mild 
edema was noted on both the February and July 2007 
examinations.

For both extremities, the Board finds that the degree of 
symptomatology resulting from diabetic neuropathy of the 
lower extremities is mild in degree. Given the frequency of 
the veteran's complaints and the objective medical evidence, 
the Board has resolved all doubt in his favor and finds that 
for both lower extremities, a 10 percent evaluation is 
warranted for symptoms equating to mild incomplete paralysis 
under Diagnostic Code 8520.  The medical evidence exhibits 
mild sensory deficits and absent deep tendon reflexes of 
varying degrees; however the veteran has consistently 
complained of increased numbness, swelling, burning and pain. 
Mild edema has also been consistently noted in the veteran's 
medical records.

At the same time, the neither the veteran's left or right 
lower extremity neuropathy cannot be properly described as 
moderate or severe in degree.  His sensory testing results 
throughout the pendency of this appeal have not revealed a 
consistent loss of sensation, particularly in the legs.  As 
such, there exists no basis for the assignment of initial 
evaluations in excess of 10 percent for either left or right 
extremity.

Overall, the evidence shows that the criteria for initial 10 
percent evaluations, though not more, have been met for right 
and left lower extremity diabetic neuropathy in this case.  
To this extent, the claims are granted.  38 C.F.R. § 4.7 
(2007).  The disability ratings assigned herein, based on the 
showing of mild incomplete paralysis under 38 C.F.R. § 
4.124(a), DC 8520, are applicable for the entire appeal 
period relevant to the issues of diabetic neuropathy of the 
lower extremities.  


ORDER

Entitlement to an evaluation in excess of 20 percent for type 
II diabetes mellitus is denied.

Entitlement to a compensable evaluation for erectile 
dysfunction is denied.

Entitlement to an initial 10 percent evaluation for diabetic 
neuropathy of the right lower extremity is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

Entitlement to an initial 10 percent evaluation for diabetic 
neuropathy of the left lower extremity is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


